          Case 3:19-cr-01612-BAS Document 52 Filed 08/23/21 PageID.478 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 19-cr-01612-BAS-1
12                                     Plaintiff,
                                                          ORDER DENYING DEFENDANT’S
13            v.                                          MOTION FOR COMPASSIONATE
                                                          RELEASE (ECF No. 44)
14   DIRK H. KANCILIA,
15                                   Defendant.
16
17            On October 7, 2020, this Court sentenced Defendant to twelve months and a day in
18   custody following his guilty plea to conspiracy to commit honest services mail fraud and
19   health care fraud. (ECF No. 38.) Defendant now moves to reduce his sentence pursuant
20   to 18 U.S.C. § 3582(c)(1)(A)(i). (ECF No. 44 (“Motion”).) The Government opposes.
21   (ECF No. 47 (“Government’s Response”).) For the reasons stated below, the Court
22   DENIES the Motion.
23   I.       BACKGROUND
24            Defendant was a chiropractor who conspired to facilitate the payment of unlawful
25   kickbacks and bribes to doctors in exchange for the doctors’ referrals of patients to receive
26   certain medical services. (ECF No. 15 (“PSR”) ¶¶ 13–17.) He pled guilty to conspiracy
27   to commit honest services mail fraud and health care fraud. (PSR ¶ 1.) On October 7,
28   2020, the Court sentenced him to twelve months and a day in custody. (ECF No. 38.)

                                                    -1-
                                                                                          19cr1612
      Case 3:19-cr-01612-BAS Document 52 Filed 08/23/21 PageID.479 Page 2 of 4



 1   Because of Defendant’s medical condition and concerns about COVID-19, the Court
 2   postponed his self-surrender date until January 6, 2021. (ECF No. 36.)
 3         On December 30, 2020, Defendant filed a Motion for Reconsideration of his
 4   Sentence in light of the recent COVID-19 surge. (ECF No. 40.) In part, Defendant argued
 5   that vaccines had recently been approved and it was uncertain whether he would be eligible
 6   for the vaccine while in custody. (Id.) The Court denied the Motion (ECF No. 41), and on
 7   January 6, 2021, Defendant surrendered to begin serving his sentence. (ECF No. 42.)
 8         Defendant has completed the custodial part of his sentence and has been released to
 9   Rubidoux RRC in Riverside County. (Government’s Response, Exh. B.) Rubidoux
10   currently reports three active COVID-19 cases among inmates. See Bureau of Prisons
11   (“BOP”) Covid-19 Cases, https://www.bop.gov/coronavirus (last visited Aug. 19, 2021).
12   Defendant will be eligible for release to home confinement on October 8, 2021.
13   (Government’s Response, Exh. C.)        He moves to reduce his sentence pursuant to
14   18 U.S.C. § 3582(c)(1)(A)(i), so that he can be released to home confinement immediately
15   because of the risk he is facing from COVID-19. (Motion.)
16         Defendant has serious medical conditions. He argues that these medical conditions,
17   including congestive heart failure, ventricular trigemini, cardiomyopathy, high blood
18   pressure, diabetes, polycythemia, high BMI, and chronic kidney disease make him
19   particularly susceptible should he contract COVID-19 and that avoiding exposure to the
20   disease is difficult in the crowded RRC. (Motion.)
21         There is some question about Defendant’s vaccination status. Medical records from
22   the BOP document that he declined to receive the COVID-19 vaccination on multiple
23   occasions while in custody. (ECF No. 50, pg. 134 (3/1/21), 141 (2/22/21), and 148
24   (2/3/21).) The stated reason for declining the vaccine is “received [sic] 12/20 outside
25   ‘CVS’ pharmacy.” (ECF No. 50, pg. 148.) This suggests that Defendant may have already
26   received the vaccine before entering custody, which is somewhat curious since his Motion
27   filed on 12/30/20 expressed concern that he would not be able to be vaccinated once he
28

                                                -2-
                                                                                        19cr1612
       Case 3:19-cr-01612-BAS Document 52 Filed 08/23/21 PageID.480 Page 3 of 4



 1   was taken into custody. In any case, he has either received the vaccine or has been offered
 2   the vaccine and declined it.
 3         Defendant documents that before filing this Motion he requested compassionate
 4   release from the Warden at the facility where he was being housed, but received no
 5   response. (Motion, Appendix 1-2.)
 6   II.   ANALYSIS
 7         A district court generally “may not modify a term of imprisonment once it has been
 8   imposed.” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 825–26
 9   (2010). A narrow exception, compassionate release, allows a court to reduce a sentence
10   for “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).
11         However, a court may only consider a defendant’s motion for compassionate release
12   “after the defendant has fully exhausted all administrative rights to appeal a failure of the
13   [BOP] to bring a motion on the defendant’s behalf” or “the lapse of 30 days from the receipt
14   of such a request by the warden of the defendant’s facility, whichever is earlier.” Id. Since
15   Defendant provides proof that he requested relief from the Warden of his facility and
16   received no response for more than 30 days, Defendant has exhausted his administrative
17   remedies before filing this Motion.
18         If the exhaustion requirement is met, a court may modify or reduce the defendant’s
19   term of imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if
20   the Court finds, as relevant here, that “extraordinary and compelling reasons warrant such
21   a reduction” and “such a reduction is consistent with applicable policy statements issued
22   by the Sentencing Commission.” Id.; see also United States v. Aruda, 993 F.3d 797, 802
23   (9th Cir. 2021) (noting there is currently no binding sentencing policy statement for a
24   defendant’s motion filed under 18 U.S.C. § 3582(c)(1)(A)). As the movant, the defendant
25   bears the burden to establish that he or she is eligible for a sentence reduction. United
26   States v. Holden, 452 F. Supp. 3d 964, 966 (D. Or. 2020).
27         Although the Court finds that Defendant demonstrates he has severe medical
28   conditions which could place him at risk if he were to contract COVID-19, the Court agrees

                                                 -3-
                                                                                           19cr1612
       Case 3:19-cr-01612-BAS Document 52 Filed 08/23/21 PageID.481 Page 4 of 4



 1   with the Seventh Circuit that “for the vast majority of prisoners, the availability of a vaccine
 2   makes it impossible to conclude that the risk of COVID-19 is an ‘extraordinary and
 3   compelling’ reason for immediate release.” United States v. Broadfield, 5 F.4th 801, 802
 4   (7th Cir. 2021). See also United States v. Del Rosario Martinez, __F. Supp. 3d__, 2021
 5   WL 956158, at *3 (S.D. Cal. Mar. 10, 2021) (“Defendant’s ‘vaccination significantly
 6   mitigates the risk that []he will contract COVID-19’ much less become seriously ill.”)
 7   (quoting United States v. Grummer, No. 08-cr-4402-DMS, 2021 WL 568782, at *2 (S.D.
 8   Cal. Feb. 16, 2021)). Nor does Defendant avoid this conclusion if he were to demonstrate
 9   that he declined to be vaccinated despite offers from the BOP. Broadfield, at 802 (“[A]
10   prisoner who remains at elevated risk because he has declined to be vaccinated cannot
11   plausibly characterize that risk as ‘extraordinary and compelling’ reason for release. The
12   risk is self-incurred.”).
13          Whether Defendant received the vaccine back in December of 2020, or is not
14   vaccinated despite multiple offers from the BOP to vaccinate him, he cannot now claim
15   that his medical risk from COVID-19 constitutes “extraordinary and compelling” reasons
16   for release. Thus, the Court denies the motion.
17   III.   CONCLUSION
18          Defendant’s Motion to reduce his sentence pursuant to 19 U.S.C. § 3582(c)(1)(A)(i)
19   is DENIED. (ECF No. 44.) Further, the Court directs the Clerk to update Defendant’s
20   mailing address.
21          IT IS SO ORDERED.
22
23   DATED: August 20, 2021
24
25
26
27
28

                                                   -4-
                                                                                             19cr1612
